      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 1 of 42




                         UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA




Target Corporation, a                      Court File No. 0:19-CV-2916
Minnesota corporation,

         Plaintiff,
v.                                             DEFENDANTS’ REPLY
                                            MEMORANDUM IN SUPPORT
ACE American Insurance                      OF ITS CROSS-MOTION FOR
Company, a Pennsylvania                       SUMMARY JUDGMENT
corporation and
ACE Property & Casualty
Insurance Co., a
Pennsylvania corporation,

         Defendants.
          CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 2 of 42




                                             TABLE OF CONTENTS

TABLE OF CONTENTS ..................................................................................................... I

TABLE OF AUTHORITIES .............................................................................................. II

INTRODUCTION ............................................................................................................... 1

ARGUMENT....................................................................................................................... 2

         I.        Target Failed to Meet its Burden to Establish a Prima Facie Case of
                   Coverage. ....................................................................................................... 2

                   A.        Target failed to produce any evidence establishing that the
                             Card Claimants Lost the Use of the Payment Cards. ......................... 3

                   B.        As a Matter of Law, Payment Card Replacement Costs are
                             Not “Damages Because of Loss of Use.”......................................... 15

                   C.        As a Matter of Law, the Replacement of Payment Cards was
                             not “caused by an occurrence.” ........................................................ 32

         II.       This Court Can and Should Consider the Insuring Context When
                   Interpreting the ACE Policy Language. ...................................................... 34

CONCLUSION ................................................................................................................. 36
          CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 3 of 42




                                         TABLE OF AUTHORITIES

CASES

Acceptance Ins. Co. v. Canter,
   927 F.2d 1026, 1027–28 (8th Cir. (Minn.) 1991) ........................................................ 35

Advanced Network, Inc. v. Peerless Ins. Co.,
   190 Cal. App. 4th 1054, 1064 (Cal. App. 4th Dist. 2010) ........................................... 32

Allen v. Brown, 159 Minn.
    61, 62, 198 N.W. 137, 137 (1924) ............................................................................... 16

Am. Commerce Ins. Brokers, Inc. v. Minnesota Mut. Fire & Cas. Co.,
  551 N.W.2d 224, 229 (Minn. 1996)............................................................................. 35

Am. Ins. Co. v. Crown Packaging Int’l,
  813 F. Supp.2d 1027, 1024 (N.D. Ind. 2011) .............................................................. 21

American Family Ins. Co. v. Walser,
  628 N.W.2d 605 (Minn. 2001)..................................................................................... 34

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242, 252 (1986) ............................................................................................... 4

Atmel Corp. v. St. Paul Fire and Marine Ins. Co.,
   430 F. Supp. 2d 989, 992 (N.D. Cal. 2006) ................................................................. 31

Bahr v. Boise Cascade Corp.,
   766 N.W.2d 910 (Minn. 2009)....................................................................................... 3

Bright Wood v. Bankers Std. Ins. Co.,
   665 N.W.2d 544 (Minn. App. 2003) ................................................................ 32, 33, 34

Camp’s Grocery, Inc. v. State Farm Fire & Cas. Co.,
  2016 WL 6217161 (N.D. Ala. Oct. 25, 2016) ......................................................... 5, 12

Carroll v. Carroll’s Lessee,
   57 U.S. 275, 287 (1853) ............................................................................................... 28

Celotex Corp. v. Catrett,
   477 U.S. 317, 322–23 (1986) ....................................................................................... 15

Collin v. American Empire Ins. Co.,
   21 Cal. App. 4th 787, 818 (Cal. App. 2nd Dist. 1994) ................................................ 31



                                                             ii
         CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 4 of 42




Commodore Hotel Fire & Explosion Cases,
  324 N.W.2d 245, 250 (Minn. 1982)....................................................................... 15, 16

ConAgra, Inc. v. Inland River Towing Co., 252 F.3d 979, 983–85 (8th Cir. 2001) ......... 16

Eyeblaster v. Federal Ins. Co.,
   613 F.3d 797 (8th Cir. 2010) ................................................................................ passim

F&H Constr. v. ITT Hartford Ins. Co.,
  118 Cal. App. 4th 364, 377 (Cal. App. 4th Dist. 2004) ............................................... 31

Federated Mut. Ins. Co. v. Concrete Units, Inc.,
   363 N.W.2d 751 (Minn. 1985).............................................................................. passim

Fernandez v. Keisler,
   502 F.3d 337, 343 n.2 (4th Cir. 2007) ................................................................... 24, 28

Gray v. FedEx Ground Package Sys., Inc.,
   799 F.3d 995, 999 (8th Cir. 2015) ................................................................................. 7

Great W. Cas. Co. v. Decker,
   957 F.3d 910, 913 (8th Cir. 2020) ............................................................................... 22

Hanson v. Hall, 202 Minn.
  381, 387–88, 279 N.W. 227, 230–31 (1938) ......................................................... 16, 31

Hartzell Indus., Inc. v. Fed. Ins. Co.,
  168 F. Supp.2d 789, 795 (S.D. Ohio 2001) ................................................................. 30

Herzig v. Larson-Sawchak,
   464 N.W.2d 754, 755 (Minn. App. 1991) .................................................................... 17

Ins. Co. of N. Am. v. Cease Elec., Inc.,
    688 N.W.2d 462 (Wisc. 2004) ....................................................................................... 9

Interstate Fire & Cas. Co. v. Auto-Owners Ins. Co.,
    433 N.W.2d 82, 85-86 (Minn. 1988) ........................................................................... 36

Liberty Mut. Ins. Co. v. Wheelwright Trucking Co., Inc.,
   851 So. 2d 466, 494-95 (Ala. 2002)............................................................................. 30

MCI Commc’ns, Inc. v. Maverick Cutting & Breaking LLC,
  374 F. Supp. 3d 789, 803 (D. Minn. 2019) .................................................................. 16

Metro. Prop & Cas. Ins. Co. v. Miller,
  589 N.W.2d 297, 299 (Minn. 1999)....................................................................... 28, 29


                                                           iii
         CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 5 of 42




Mickman Bros. v. Farm Bureau Mut. Ins. Co.,
   639 N.W.2d 890, 894–95 (Minn. Ct. App. 2002) ........................................................ 35

Neidenbach v. Amica Mut. Ins. Co.,
   842 F.3d 560, 566 (8th Cir. 2016) ............................................................................... 22

Passmore v. Astrue,
   533 F.3d 658, 660 (8th Cir. 2008) ......................................................................... 24, 27

Sanzone v. Mercy Health,
   954 F.3d 1031, 1038-39 (8th Cir. 2020), as corrected (Apr. 9, 2020) ............ 22, 24, 27

SCSC Corp. v. Allied Mut. Ins. Co.,
  536 N.W.2d 305, 311 (Minn. 1995)............................................................................... 2

Sony Computer Entertainment America Inc. v. American Home Assurance Co.,
   532 F.3d 1007, 1014 (9th Cir. 2008) ........................................................................... 36

Sovereign Bank v. BJ’s Wholesale Club, Inc.,
   533 F.3d 162, 180-81 (3d Cir. 2008) ............................................................. 4, 5, 11, 21

St. Paul Fire & Marine Ins. Co. v. National Computer Systems, Inc.
    490 N.W.2d 626 (Minn. App. 1992), review denied (Minn. Nov. 17, 1992) ........ 6, 7, 8

Streu v. Dormire,
    557 F.3d 960, 964 (8th Cir. 2009) ......................................................................... 24, 28

THV Investments, LLC v. Certain Underwriters at Lloyds, London,
  2018 WL 2410812 at *6 (Cal. App. 4th Dist.)............................................................. 32

U.S. Fire Ins. Co. v. Fireman’s Fund Ins. Co.,
   461 N.W.2d 230, 234-35 (Minn. App. 1990) .............................................................. 36

United States v. Rubin,
   609 F.2d 51, 69 (2d Cir. 1979)..................................................................................... 24

Vogel v. Russo,
   235 Wis.2d 504, ¶ 26, 613 N.W.2d 177 (Wisc. 2000) ................................................... 9

Wisc. Pharm. Co., LLC v. Neb. Cultures of Calif., Inc.,
   876 N.W.2d 72 (Wisc. 2016) ....................................................................... 9, 10, 15, 20

RULES

4A Minn. Prac., Jury Instr. Guides—Civil CIVJIG 92.10 (6th ed.).................................. 17



                                                           iv
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 6 of 42




                                    INTRODUCTION

       The most striking aspects of Target’s response memorandum are its complete failure

to address many of ACE’s arguments, its deft mischaracterization of the arguments it does

address, and its abandonment of arguments that it featured in its opening memorandum.

Target’s loss-of-use section alone, (Target Resp. at 9-15), mischaracterizes ACE’s

arguments more than a dozen times. As but one example, Target states that ACE supports

its position by “arguing that [the] payment cards had no use to begin with.” (Target Resp.

at 10). In truth, ACE contends that “Payment Cards serve two relevant functions—they

carry data and they permit data transmission. But they do not, as Target contends, function

to make credit and debit transactions ‘safe and secure.’” (ACE Opening Mem. at 15)

(quoting Target Opening Mem. at 2). Given this, ACE’s actual loss-of-use argument, in a

nutshell, is that (1) “[t]he original Payment Cards functioned exactly as intended and could

continue to do so after cyber criminals breached and infected Target’s network;” and (2)

“the Card Claimants replaced the cards because they no longer wanted to use the data on

them.” (Id. at 15, 17 (emphasis original); see also ACE Opening Mem. at 1, 16, 18, 20

(making same arguments).1 Target completely failed to address these points—among many

others—because its response busies itself with false characterizations and rebuttals to them.

This strategy has the double benefit of appearing to defeat (non-)arguments, on the one



1
  Target doubled its mischaracterization on the second point—while adding a tone of
mockery—stating that “according to ACE, some of the largest and most sophisticated
financial institutions in the world spent tens of millions of dollars to reissue payment cards
for no reason.” (Target Resp. at 10). Not only is this kind of false rhetoric unhelpful, it
suggests that the Court should question why Target has so pervasively and blatantly tried
to recast ACE’s arguments.


                                              1
         CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 7 of 42




hand, while avoiding ACE’s actual arguments, on the other. ACE will identify and discuss

this straw-argument strategy in the numerous places that Target’s response memorandum

employs it.

         It is also telling that Target abandoned many arguments raised in its opening

memorandum. One glaring example is Target’s abandonment of the pervasive and

aggressive reliance its opening memorandum placed on a lock-and-key example as

something of an inescapable analogy supporting its position. (See, e.g., Target Opening

Mem. at 2) (arguing that just as its lock-and-key analogy establishes that “the lock has ‘lost

its use,’” so too “[t]he cards have lost their use”). Having now discovered that its analogy

backfired—the lock in Target’s story did not lose its ability to function as a lock; it lost its

value as a lock—Target never mentions the lock in its response. Nor does it attempt to

rehabilitate the analogy or dispute its demise.2

                                        ARGUMENT

    I.   Target Failed to Meet its Burden to Establish a Prima Facie Case of Coverage.

         A party seeking coverage carries the burden to “establish a prima facie case of

coverage.” SCSC Corp. v. Allied Mut. Ins. Co., 536 N.W.2d 305, 311 (Minn. 1995),

overruled on other grounds by Bahr v. Boise Cascade Corp., 766 N.W.2d 910 (Minn.



2
 Target does, however, now try to claim that its analogy was really about the key. (Target
Resp. at 14). But as noted below, Target’s lock-pick story—complete with a summary of
what ACE would tell homeowners about the function of a house key—is just another way
for it to entirely avoid addressing ACE’s true loss-of-use argument: That the Card
Claimants did not lose the use of Payment Cards because “[t]he original Payment Cards
functioned exactly as intended and could continue to do so after cyber criminals breached
and infected Target’s network.” (ACE Opening Mem. at 15; see also id. at 1, 16-18, 20
(making same argument)).


                                               2
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 8 of 42




2009). In any particular case, “[w]hat constitutes a prima facie showing of coverage

depends on the language of the particular policy.” Id.

       In this case, prima facie coverage requires evidence establishing that Target became

liable for “damages because of loss of use of tangible property” . . . “caused by an

occurrence,” which the policy defines as an accident. (Lagatta Dec. Ex. A p. 12 of 230 §

I.A.1.a).3 This required Target to (1) identify the tangible property; (2) establish as a fact

that the claimant lost the use of the tangible property; (3) establish that the dollars paid as

Payment Card replacement costs are “damages because of loss of use;” and (4) establish

that the Payment Card replacement occurred by accident. Target failed to establish a prima

facie case on the second, third, and fourth elements. As a matter of law, therefore, ACE is

entitled to summary judgment.

       A.     Target failed to produce any evidence establishing that the Card
              Claimants Lost the Use of the Payment Cards.

       No one disputes the fact that the Payment Cards are tangible property. But Target

continues to found its loss-of-use argument (the second prima facie element) on a false and

factually barren premise—that the Card Claimants “replace[d] all of those payment cards

because the cards could no longer be used to securely access financial accounts.” (Target

Resp. at 9-10). Target provides no evidence and no record citation to support this assertion,

only its notion of “common sense.” (Id. at 9). What is missing from this legally deficient




3
  As in its opening memorandum, ACE will again use the phrases “damages because of
loss of use” and “legally obligated to pay damages because of loss of use of tangible
property” as shorthand for reference to the policy’s granting clause, and will cite only to
Section I.A.1.a of the primary policy. (See ACE Opening Mem. at 6 n.1).


                                              3
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 9 of 42




approach is evidence that at any time before, during, or after the data breach the physical

Payment Cards lost the ability to carry data and to perform safe data transmission to a

vendor’s computer system at point-of-sale transactions. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252 (1986) (stating that summary judgment is required when there is

no evidence “upon which a jury can properly proceed to find a verdict for the party

producing it, upon whom the onus of proof is imposed”) (emphasis original). Nor is there

any evidence that the cyber thieves stole and possessed any Payment Cards. They stole

data. (See Complaint ¶¶ 1, 26) (stating that cyber thieves “st[ole] payment card data and

personal contact information”) (emphasis added). The original Payment Cards functioned

as intended before the breach, and they could continue to do so after cyber criminals

breached and infected Target’s network. See, e.g., Sovereign Bank v. BJ’s Wholesale Club,

Inc., 533 F.3d 162, 180-81 (3d Cir. 2008) (discussing an identical data breach and stating

that “[t]he fraudulent activity simply did not render the cards useless. The cardholders

could continue to use [the cards] to make purchases after the information was

compromised”) (emphasis added).

       Target criticizes ACE for using BJ’s Wholesale as authority, (Target Resp. at 17),

because, as ACE specifically disclosed in its opening memorandum, in that case “[t]he

loss-of-use question arose in the context of whether the card issuers could recover their

replacement costs in tort.” (ACE Opening Mem. at 17). But the precise legal question being

examined did not affect the factual accuracy of what the BJ’s Wholesale court said—that

after a data breach identical to the one here, cardholders could continue to use their tangible

payment cards to make point-of-sale purchases, just as they had before. Id. Indeed,



                                              4
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 10 of 42




continued the court, the card issuer merely “deemed the cards useless” because the loss of

control over intangible data “exposed [it] to liability for unauthorized charges.” Id.

(emphasis added).

       Target’s critique of Camp’s Grocery uses the same faulty distinction—that because

the legal issue there was not identical, the court’s analysis of why Payment Cards are

replaced after a data breach somehow became wrong. (Target Resp. at 18) (discussing

Camp’s Grocery, Inc. v. State Farm Fire & Cas. Co., 2016 WL 6217161 (N.D. Ala. Oct.

25, 2016)). But in describing an underlying claim identical to the one here, the Camp’s

Grocery court specifically stated that the card issuers replaced payment cards because “the

intangible electronic data contained on the cards [was] compromised such that the

magnetically encoded card numbers could no longer be used.” Camp’s Grocery, 2016 WL

6217161 at *8 (first emphasis original, second emphasis added)).4

       As both BJ’s Wholesale and Camp’s Grocery make clear, Target’s defective system

security compromised intangible data, which caused the tangible Payment Cards to become

undesirable for, not incapable of, continued use as tangible objects. And that fact indeed

exposed Target to liability for the cost of replacing them. But its liability is not covered

liability because the Payment Cards undisputedly, and at all times, functioned as tangible

objects exactly as intended. The Card Claimants replaced the Payment Cards not because




4
  The ACE primary policy expressly states that “[f]or the purposes of this insurance,
electronic data is not tangible property.” (Legatta Dec. Ex. A p. 30 of 230 § V.16); see also
Legatta Dec. Ex. C p. 29 of 113 (adding identical language to the policy from which the
ACE excess policy derives its definitions)).


                                             5
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 11 of 42




the tangible cards could no longer be used as intended, but because they needed to regain

exclusive control over the intangible data the cards carried.

       Target’s footnote 2 is an admission of this. (Target Resp. at 12). As Target therein

concedes, it is possible “for each cardholder to return a compromised card to the bank for

re-coding so the card could be used again.” (Id. at n.2). This shows beyond dispute not only

that the original Payment Cards never lost their ability to carry and transmit data—that is,

the ability to be used as intended—but also that the breach compromised only intangible

data, not the cards. Target points out the possibility that re-coding “would have been far

more expensive than simply replacing the card[s],” (id.), but no law supports the absurd

notion that a claimant’s obligation to mitigate its own damages somehow creates coverage.

Target tries to assume that the bare fact of card replacement creates coverage because “data

breaches are routinely followed by mass replacement of payment cards.” (Target Resp. at

12). But generalities about cost-effective remedies are not a substitute for evidence

establishing what the policy unambiguously requires—damages because of loss of use of

tangible property. As Target itself concedes, the undisputed facts show that the tangible

Payment Cards functioned as intended and could continue to do so after the breach.

Because Target failed to establish an essential element of coverage, ACE is entitled to

summary judgment.

       Target also contends that the Minnesota Court of Appeals’ decision in St. Paul Fire

& Marine Ins. Co. v. National Computer Systems, Inc. “offers no support whatsoever to

ACE,” but this is just hyperbole. (Target Resp. at 16 (citing 490 N.W.2d 626 (Minn. App.

1992), review denied (Minn. Nov. 17, 1992)). A state appellate decision need not be on all



                                             6
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 12 of 42




fours for a federal court, sitting in diversity, to apply it as evidence of how that state’s

highest court would resolve a given question. See, e.g., Gray v. FedEx Ground Package

Sys., Inc., 799 F.3d 995, 999 (8th Cir. 2015) (stating that “we follow decisions from the

intermediate state courts when they are the best evidence of [state] law”) (citations

omitted). And National Computer is predictive in a fact-specific and very compelling way.

       Recall that in National Computer a Boeing Computer Systems employee stole

proprietary information and provided it to his new employer, National Computer Systems

(NCS), which used it to Boeing’s detriment. NCS’s liability policy in part defined

“property damage” as “damage to tangible property,” including “loss of use of the damaged

property.” 490 N.W.2d at 630. In addition to deciding that the proprietary information was

not “tangible,” the court discussed the origin of Boeing’s damages (identical to this case)

and whether Boeing had lost the use of the intangible information (identical to this case).

       On the first point, the court stated that “it was the loss of the confidential nature of

the information that led to Boeing’s damages.” Id. at 631 (emphasis added). The facts here

are identical. Target did not incur liability because the Payment Cards could no longer

function as Payment Cards. It incurred liability because its computer system failed to

protect the confidential nature of the data transmitted from the cards to the system. The

Card Claimants’ remedy was to stop using the data, and card replacement was one step in

that process. But that fact is utterly irrelevant to the cards or to their use as tangible objects.

Target incurred liability because of its failure to protect the confidential nature of the Card

Claimants’ data, not because the Payment Cards could no longer perform their function as




                                                7
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 13 of 42




tangible objects. National Computer is on target for this proposition and, as such, offers a

compelling basis for the Court to order summary judgment in ACE’s favor.

       On the second point, the National Computer court stated that the employee’s actions

“did not make the [proprietary] information unusable; [his actions] only deprived Boeing

of the exclusive use of the information.” Id. (emphasis original). Again, the facts here are

identical. Exclusivity does make some information valuable, and an actor in Target’s

position can become liable for compromising its exclusive nature. But as the National

Computer court aptly pointed out, the liability is not for the loss of its use. Target claims

that National Computer has no application to a loss-of-use issue, (Target Resp. at 16), but

the court’s statement on the topic plainly provides an alternative ground for the outcome

there. The compromised information was not tangible property, nor did Boeing suffer the

loss of its use. 490 N.W.2d at 630 (defining “property damage” as including “loss of use

of the damaged property”). In this case, Target did not incur liability for either damages

because of loss of use of the Payment Cards or for loss of use of intangible account data

(which would be outside of coverage in any event).5 It incurred liability for the failure to

protect the confidential nature (exclusivity) of the Card Claimants’ data. As a matter of

law, that is not a legal obligation to pay damages because of loss of use of tangible property.

National Computer is predictive authority supporting summary judgment in ACE’s favor.

       Target’s cursory critique of the Wisconsin Supreme Court’s decision in Wisconsin

Pharmacal, (Target Resp. at 18), provides no meaningful reason for ignoring the rule


5
  See note 4, supra, at p. 5 (quoting policy provision stating that electronic data is not
tangible property).


                                              8
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 14 of 42




followed in that case, namely, that “‘loss of use’ under the insurance policy . . . by its plain

language contemplates some sort of loss of use in fact, not a reduction in value.’” Wisc.

Pharm. Co., LLC v. Neb. Cultures of Calif., Inc., 876 N.W.2d 72 (Wisc. 2016) (quoting

Vogel v. Russo, 235 Wis.2d 504, ¶ 26, 613 N.W.2d 177 (Wisc. 2000), abrogated in part on

other grounds by Ins. Co. of N. Am. v. Cease Elec., Inc., 688 N.W.2d 462 (Wisc. 2004))

(emphasis added). Recall that in Wisconsin Pharmacal, suppliers for the maker of

nutritional supplements (Pharmacal) provided a non-conforming ingredient—the wrong

gut bacteria—which Pharmacal used along with other ingredients to produce probiotic

supplement tablets. After Pharmacal learned about and disclosed its mislabeled product,

retailers recalled it, and Pharmacal destroyed it. Id. at 76. Target purports to avoid the

controlling rule in that case—that “loss of use” must be established as a fact—on the

ground that the nutritional supplement “never worked to begin with” because the

manufacturer incorporated the non-conforming bacterial culture “before [the tablets were]

completed.” (Target Resp. at 18).

       This argument overlooks a few things. First, Target’s distinction, if it even is one,

forgets that the other ingredients in the completed probiotic tablets did “work to begin

with.” But they too lost their value and had to be destroyed. And the insured argued for

loss-of-use coverage, in part, on the ground that “the incorporation of a defective ingredient

rendered the other ingredients . . . useless to Pharmacal [the underlying plaintiff], thereby

constituting property damage due to ‘loss of use of tangible property that is not physically

injured.” Id. at ¶ 40. Target’s “never-usable” distinction is factually inaccurate and cannot

be used to avoid the policy requirement that loss of use must be established as a fact.



                                               9
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 15 of 42




       Second, the rule applied in Wisconsin Pharmacal did not originate in that case. As

the quoted rule and its legal citation directly above make clear, the rule that loss of use

must be established as a fact came from Vogel v. Russo, another case involving identical

loss-of-use policy language. So a purported factual distinction in Wisconsin Pharmacal

would not somehow invalidate a rule that applies generally to all loss-of-use coverage cases

under Wisconsin law. In short, Target’s attempt to avoid the rule of law applied in

Wisconsin Pharmacal is both legally and factually without basis. And, of course, Target

wants to avoid that case because it is undisputed here that the Card Claimants did not, in

fact, suffer a loss of use of their tangible Payment Cards.

       Target also continues to insist that the Eighth Circuit’s decision in Eyeblaster v.

Federal Ins. Co. should “end the inquiry” in this case, (Target Resp. at 9), but even a

fantastical reading of Eyeblaster could never unearth a holding that a data breach such as

what occurred here results in a “loss of use of tangible” Payment Cards. 613 F.3d 797 (8th

Cir. 2010).6 Eyeblaster is not even about Payment Cards, so it says nothing about their

function as tangible property, much less whether a data breach renders them incapable of

being used to perform that function. That case is about a computer and its inability to

function as a computer. Target’s myopic reliance on Eyeblaster as universal “gotcha”

authority—its response memorandum literally states that “ACE cannot escape” Eyeblaster,




6
  As for Target’s contention that Eyeblaster controls the third prima facie element of
coverage—which asks whether the dollars paid as Payment Card replacement costs were
for “damages because of loss of use”—see, infra, at pp. 21-30.


                                             10
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 16 of 42




(Target Resp. at 4)—does little more than expose its unwillingness to engage the arguments

ACE actually makes.

       Indeed, apart from criticizing ACE’s case authority—which it does in a barren

context, one case at a time, as though assembling a legal digest, (Target Resp. at 15-19)—

Target’s response is based entirely on mischaracterizations of ACE’s argument. ACE made

the following arguments, among others, in its opening memorandum: (1) Payment Cards

“permit[] embedded data to be transmitted to the merchant’s computer network via ‘swipe’

or ‘insert,’” and “[a]s such, the customer need not enter the data manually or share it

verbally with the point-of-sale merchant,” (ACE Opening Mem. at 15) (emphasis added);

(2) “[a]t no point prior to, during, or after the data breach were there issues with the physical

cards,” (id. at 16); (3) “even after the breach . . . the cardholders could still use the physical

Payment Cards for ‘safe and secure access to financial accounts,’” (id.) (first emphasis in

original, second emphasis added) (quoting Target Opening Mem. at 2); (4) “[t]he original

Payment Cards functioned exactly as intended and could continue to do so after cyber

criminals breached and infected Target’s network,” (ACE Opening Mem. at 16) (emphasis

added); and (5) “[T]he Card Claimants replaced the cards because they no longer wanted

to use the data on them,” (id. at 17) (emphasis original). ACE also quoted from a case

factually on all fours with this one, in which the Third Circuit expressly agreed with those

contentions, stating that “[t]he cardholders could continue to use [the cards] to make

purchases after the information was compromised.” (ACE Opening Mem. at 18) (quoting

BJ’s Wholesale Club, 533 F.3d at 180-81)). And it cited a federal district court case stating

that an identical data breach produced a claim that the merchant’s (that is, the party in



                                               11
          CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 17 of 42




Target’s position) “lax computer network security allowed the intangible electronic data

contained on the cards to be compromised such that the magnetically encoded card

numbers could no longer be used.” (Id. at 19) (quoting Camp’s Grocery, 2016 WL 6217161

at *8 (first emphasis original, second emphasis added)).

          Target never addresses any of these arguments. Instead, Target’s response devotes

seven full pages, (Target Resp. at 9-15), to inventing and “defeating” the following straw-

person arguments:

          ● “ACE asserts that the data breach did not result in the ‘loss of use’ of the payment

cards at all since cardholders could have given out their account numbers (and CCV or PIN

numbers) when making in-person purchases, rather than use their payment cards.” (Id. at

1).

          ● “ACE’s argument [is] that the Policies’ open-ended coverage for ‘loss of use’

does not apply if there is some other way to perform the same function as the tangible

property.” (Id. at 2).

          ● “ACE . . . argu[es] that payment cards had no use to begin with.” (Id. at 10).

          ● “[A]ccording to ACE, some of the largest and most sophisticated financial

institutions in the world spent tens of millions of dollars to reissue payment cards for no

reason.” (Id.)

          ● “ACE’s position is effectively that Target overpaid to settle the claims by the

financial institutions because Target could have told those institutions that they should

instruct their cardholders to stop using credit cards and charge all purchases virtually.” (Id.

at 11).



                                                12
         CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 18 of 42




         ● “ACE asserts that a payment card . . . has no role in secure access to or the transfer

of account and credit information whatsoever.” (Id. at 12).

         ● “ACE claims that . . . because it is possible to securely access financial accounts

without a payment card, a payment card does not—cannot—have that function.” (Id.)

         ● ACE’s argument is “that ‘loss of use’ coverage does not apply to payment cards

if the financial institutions’ customers had alternative ways of paying for the same things.”

(Id.).

         ● “ACE’s argument boils down to the assertion that because cardholders can

‘securely’ access and use their financial accounts through other methods, the cardholders

did not ‘lose’ that use when their payment cards were breached.” (Id.).7

         ● ACE “cannot argue that the insured loses coverage because the plaintiffs filing

the lawsuits should have figured out a workaround after the data breach.” (Id. at 13).

         ● ACE’s workaround is for cardholders “to use account information to make an in-

person purchase (rather than inserting or swiping a payment card).” (Id.).

         ● “ACE effectively asks the Court to re-write . . . coverage [to be] for ‘loss of a use

that can be performed only by that specific piece of tangible property.” (Id.) (emphasis

original).




7
  Moreover, the last part of this statement—asserting that the “payment cards were
breached”—is undisputedly false. The cyber thieves breached Target’s computer network
and stole data. They did not breach or steal Payment Cards.



                                                13
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 19 of 42




       ● ACE effectively “is telling the Court” that “a key is not ‘used’ to open locks.” (Id.

at 15).8

       A straw-person fallacy “occurs when someone takes another person’s argument or

point, distorts it or exaggerates it in some kind of extreme way, and then attacks the extreme

distortion, as if that is really the claim the first person is making.”9 One could not more

accurately describe Target’s seven-page argument on this point. ACE does not actually or

“effectively” make a single one of the extreme and false replacement arguments Target

attributes to it. And while busying the reader with extreme distortions, Target’s response

utterly ignored what ACE actually argued and provided no response to it whatsoever.

       At bottom, what Target’s straw-person distraction conceals is its complete failure

to produce any evidence supporting the conclusion that at any time before or after the data

breach the physical Payment Cards lost the ability to carry data and to perform safe, fraud-

protected data transmission to a vendor’s computer system at point-of-sale transactions.

The undisputed facts show that the Payment Cards could always be used for that purpose,

and that the Card Claimants never lost that use. The bare fact of card replacement is not

self-validating evidence to the contrary. Because Target failed as a matter of law to

establish an essential element of coverage—the claimants’ loss of use of tangible Payment


8
  Because ACE does not argue that “consumers might be able to memorize and recite their
account information and thus make purchases without a payment card,” (Target Resp. at
14), and because that (non-)argument is the ostensible basis for Target’s lock-pick story,
(id.), ACE will not discuss the absurdity of its claimed relevance.
9
 Excelsior Online Writing Lab, Straw Man Fallacy, https://owl.excelsior.edu/argument-
and-critical-thinking/logical-fallacies/logical-fallacies-straw-man/ (last visited August 3,
2020).


                                             14
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 20 of 42




Cards—ACE is entitled to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317,

322–23 (1986).

       B.     As a Matter of Law, Payment Card Replacement Costs are Not
              “Damages Because of Loss of Use.”

              1.     Under Minnesota law, loss-of-use damages are time-based.

       The policy provides coverage for amounts Target “becomes legally obligated to pay

as damages because of loss of use of tangible property.” (Legatta Dec. Ex. A p. 12 of 230

§ I.A.1.a; id. at p. 29-30 of 230 §§ V.16, V.20) (see ACE Opening Mem. at 6 n.1). Target

concedes that when one thing (a legal obligation to pay damages) occurs “because of”

another (loss of use of tangible property) the latter is the reason for—the cause of—the

former. (Target Resp. at 20-21). Applying that to the policy language, coverage requires

that a loss of use, as opposed to a loss of value (or any other kind of harm), must be the

reason for the claimant’s damages. The Minnesota Supreme Court has long recognized this

distinction: “When a chattel is damaged, not amounting to total destruction in value, the

damages include compensation for loss of use.” In re Commodore Hotel Fire & Explosion

Cases, 324 N.W.2d 245, 250 (Minn. 1982) (emphasis added). This alone dispatches

Target’s argument that Minnesota law does not distinguish between “loss of use” and “loss

of value.” (Target Resp. at 23). Granted, a plaintiff can recover damages in such a case, but

the damages are not “because of a loss of use” of the tangible chattel. They are for its total

destruction in value. As the court in Wisconsin Pharmacal explained the same principle,

“[t]he recalled tablets were worthless due to the inclusion of [the non-conforming

ingredient] and were subsequently discarded. . . . Pharmacal did not lose the use of the




                                             15
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 21 of 42




tablets; rather, it permanently lost the entire value of the tablets.” Id. at 83-84 (emphasis

added).

       Target also contends that the clause “damages because of loss of use” has no

temporal component, but case after case after case holds that loss-of-use damages measure

the amount needed to compensate the claimant for a loss incurred while, and because, the

tangible property cannot be used. Rental costs (incurred for a down-time replacement) and

lost profits (foregone while profit-producing tangible property is down) are well-

recognized examples of damages incurred because of a loss of use of tangible property.

And they are indisputably time-based damages. See Allen v. Brown, 159 Minn. 61, 62, 198

N.W. 137, 137 (1924) (stating that “[w]hen one asks damages for loss of use, . . . [it]

includes the question of the time reasonably necessary to make the needed repairs”)

(emphasis added); Hanson v. Hall, 202 Minn. 381, 387–88, 279 N.W. 227, 230–31 (1938)

(stating that commercial loss-of-use damages measured by “the reasonable value of the

benefit which would have been derived from its use during the period it was undergoing

repairs”) (emphasis added); In re Commodore Hotel Fire, 324 N.W.2d at 251 (holding that

owner of income-producing real property may recover as loss-of-use damages “his fixed

unabatable overhead costs during the reasonable time of restoration or repair”) (emphasis

added); ConAgra, Inc. v. Inland River Towing Co., 252 F.3d 979, 983–85 (8th Cir. 2001)

(holding that owner of barge damaged in towing accident adequately proved loss-of-use

damages by establishing the fact and value of barge business lost during the time of repair);

MCI Commc’ns, Inc. v. Maverick Cutting & Breaking LLC, 374 F. Supp. 3d 789, 803 (D.

Minn. 2019) (ruling under Minnesota law that loss-of-use damages properly measured by



                                             16
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 22 of 42




cost of renting substitute); Herzig v. Larson-Sawchak, 464 N.W.2d 754, 755 (Minn. App.

1991) (same).

       The Minnesota Jury Instruction Guides confirm these rules. First, loss-of-use

damages do not apply at all when the tangible property is “damaged beyond repair.” 4A

Minn. Prac., Jury Instr. Guides—Civil CIVJIG 92.10 (6th ed.) (specifying loss-of-use

damages as among recoverable kinds of damages only, “[i]f (specify the property) was not

damaged beyond repair”) (first emphasis original, second emphasis added). Second, loss-

of-use damages, by definition, accrue only “during the time reasonably and necessarily

required (to make the needed repairs to)(to effect a cure for) the property.” Id. (first

emphasis added, second emphasis original). Under Minnesota law, this is what it means to

be “legally obligated to pay damages because of loss of use of tangible property.” Thus,

although the Card Claimants indeed recovered damages from Target, as a matter of law

they were not “damages because of loss of use.”

              2.     Under Concrete Units, loss-of-use coverage applies to time-based
                     damages (like rental costs and lost profits during down time), but
                     not to replacement costs.

       Target claims that the Minnesota Supreme Court’s decision in Concrete Units says

nothing about either time-based damages or the absence of coverage for replacement costs.

(Target Resp. at 21-23) (citing Federated Mut. Ins. Co. v. Concrete Units, Inc., 363 N.W.2d

751 (Minn. 1985)). But Target simply ignores what the court said not only about the

inherent question of time raised in any claim for loss-of-use damages, but also about the

fact that loss-of-use damages are measured, as at least 60 previous years of the court’s own

precedent had ruled, by losses that accrue during a specific period of time. Target also



                                            17
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 23 of 42




ignored the court’s ruling that replacement costs are not “property damage” because they

compensate for loss of value, not loss of use.

       Recall that in Concrete Units a farm co-op (Brownsdale) contracted with Conger to

have a concrete grain elevator built. Concrete Units, Federated’s insured, sub-contracted

with Conger to supply the concrete. A problem with the concrete delayed the completion,

and consequently Brownsdale could not use the grain elevator for several weeks.

Brownsdale sued, claiming in part that “it had lost the use of its elevator because of the

construction delays.” Id. at 754. Conger also sued, claiming in part that it could not use the

defective concrete and seeking the cost of replacing it. Id. at 757.

       As to loss of use as a time-based damage, the court stated that “Brownsdale lost the

use of its grain elevator because of the construction delays caused by the defective

concrete.” Id. at 756 (emphasis added). Delay is a measure of time. Immediately thereafter,

the court stated: “[E]ach of the three items of damage alleged in [Brownsdale’s underlying]

claim against Concrete Units is based on lost use of the elevator.” The loss-of-use damages

were based on time. Therefore, ruled the court, Federated must indemnify Concrete Units

for the following delay-based damages: (1) The piling of 30,000 bushels of corn at ten

cents per bushel; (2) the loss of one month’s use of storage space that would have been

available absent the delayed completion; and (3) the inability to dry 8,000 bushels of corn

per day, at ten cents per bushel, for 24 days. Id. No other damages qualified for coverage

on the ground that they were “damages because of loss of use.” Under Concrete Units,

“damages because of loss of use” means damages incurred during a period of down time.




                                             18
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 24 of 42




       The court’s decision on the general contractor’s (Conger) coverage claim confirms

this, because the court ruled that replacement costs, even for replacement of tangible

property that cannot be used, are not “property damage.” As background, the Concrete

Units court ruled that coverage applies to damages that are themselves “property damage,”

and also to consequential damages if they qualify as “damages because of property

damage.” Id. at 757 (discussing Federated’s obligation vis-à-vis consequential damages

and stating that the “phrase ‘damage because of . . . property damage’ requires the insurer

to pay all damages which are causally related to an item of ‘property damage’”). Because

Conger had sub-contracted with Concrete Units to supply the concrete, it claimed damages

for the cost of replacing the defective concrete (tangible property) because the concrete

could not be used (according to Target, this would be loss of use of tangible property within

the policy’s “property damage” definition).10

       The court, however, rejected coverage for concrete replacement costs, for two

reasons. First, it rejected the argument that the concrete replacement costs were themselves

“property damage,” stating: “[W]e have already decided that ‘diminution in value’ of

property is not ‘property damage’ as defined in this policy.” Id. at 757. Under the holding

in Concrete Units, replacement costs are not “property damage,” and this is true even when

the replaced item is tangible, and even when the replacement occurs because the original


10
  The granting clause in the Concrete Units policy stated that the insurer would pay the
“sums which the insured shall become legally obligated to pay as damages because of . . .
property damage.” 363 N.W.2d at 754. The policy defined “property damage,” in part, as
“loss of use of tangible property which has not been physically injured.” Id. Melding these
produces the same clause at issue in this case: “damages because of loss of use of tangible
property.”


                                             19
         CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 25 of 42




item cannot be used.11 Target claims that it has “searched in vain for any Minnesota case

that has ever [so] interpreted Concrete Units,” but no search is needed—the case itself so

holds. Replacement costs are not “property damage,” which by definition means that they

are not “damages because of loss of use of tangible property.” See also Wisconsin Pharm.,

876 N.W.2d at 83 (reiterating rule that “diminution in value—even to the point of

worthlessness—is not the same as ‘loss of use’ under the insurance policy, which by its

plain language contemplates some sort of loss of use in fact, not a reduction in value”)

(citation omitted). The opposite was true for the time-based damages Brownsdale claimed,

because decades of Minnesota law defined Concrete Units’ liability for those damages as

a “legal obligation to pay damages because of loss of use.”

         Second, because concrete replacement costs were not themselves “property

damage,” the court inquired into whether they would fall within coverage as consequential

damages—i.e., “damages which are causally related to an item of ‘property damage.’” Id.

The outcome was the same: “The cost of replacing the defective concrete . . . is not causally

related to” any item of “property damage,” including “the lost use of the elevator.” Id. at

757.12 Under the court’s holdings, the cost to replace tangible and unusable concrete was

not covered “property damage” under any theory.



11
     The latter element is missing here in any event, as demonstrated above in section I A.
12
  In this case, the Court need not consider coverage for Payment Card replacement costs
as a consequential damage, because card replacement undisputedly occurred as a result of
a compromise to intangible data, which, unlike a grain elevator, cannot be the object of
“property damage.” See supra at p. 5 n.4 (quoting policy provision stating that electronic
data is not tangible property). Target concedes this in its footnote 7, stating that “the issue
[of consequential damage] is not presented in this case.” (Target Resp. at 23 n.7). For the


                                              20
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 26 of 42




       In sum, the Payment Cards lost their value because the Card Claimants no longer

wanted to use the data they carried. Or, as the Third Circuit aptly described it, the Card

Claimants “deemed them useless.” BJ’s Wholesale Club, 533 F.3d at 180-81. Lost value is

not a “damage because of loss of use.” The Minnesota Supreme Court has so ruled in

Concrete Units, and the Court should therefore order summary judgment in ACE’s favor.

              3.     The Eighth Circuit’s decision in Eyeblaster neither presents a
                     roadblock to the application of Minnesota cases compelling
                     summary judgment in ACE’s favor nor supports Target’s
                     position on the merits.

       Target’s attempt to “end the [Court’s] inquiry” with the Eighth Circuit’s decision in

Eyeblaster, (Target Resp. at 9), thereby foreclosing the Court’s examination of Minnesota

Supreme Court precedent, including Concrete Units, not only is a perversion of the Erie

doctrine, it is based on a misapplication of the case and its outcome and does not support

Target’s argument on the merits.

       According to Target’s reading of Concrete Units, Minnesota’s highest court has not

addressed the issue raised in this case—as Target frames it—and Concrete Units is

therefore “irrelevant” as a source of Minnesota law for a federal court to consult on loss-

of-use coverage. (Target Resp. at 7). The rule under Erie is exactly the opposite: If the

state’s highest court has not addressed and decided a particular issue of state law, then a

federal court should consult the highest court’s analogous case law as predictive evidence




same reason, Target’s reliance on Am. Ins. Co. v. Crown Packaging Int’l, 813 F. Supp.2d
1027, 1024 (N.D. Ind. 2011), is misplaced. (Target Resp. at 22). In that case, “property
damage” occurred to a tangible soap container, rendering its unusable contents “damage
because of property damage.” Id.


                                            21
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 27 of 42




of how that same court would decide the issue were it presented with it. See, e.g., Great W.

Cas. Co. v. Decker, 957 F.3d 910, 913 (8th Cir. 2020) (stating that “[i]f the Minnesota

Supreme Court has not spoken on a particular issue, we must attempt to predict how the

Minnesota Supreme Court would decide [it] and ‘may consider relevant state precedent,

analogous decisions, considered dicta . . . and any other reliable data’”) (citation omitted),

reh'g denied (June 23, 2020).13 Concrete Units would never be irrelevant to a federal court

deciding a question involving loss-of-use coverage under Minnesota law. Indeed, its

relevance is the very foundation of the Erie doctrine itself.

       Despite this, Target uses a branch of stare decisis as grounds to end the analysis

without applying actual Minnesota Supreme Court authority. See Sanzone v. Mercy Health,

954 F.3d 1031, 1038-39 (8th Cir. 2020), as corrected (Apr. 9, 2020) (stating that

“[t]ypically, stare decisis requires this court to follow the opinions of prior panels”);

Neidenbach v. Amica Mut. Ins. Co., 842 F.3d 560, 566 (8th Cir. 2016) (stating rule that

“‘[a]bsent an intervening opinion by a [state] court,’ we are bound by a prior panel's

interpretation of state law”) (citation omitted). But its argument is a perversion of that

doctrine as well.

       A case becomes precedent within the Neidenbach ruling only when the prior panel

interprets state law. Id. (so stating). In response to that point, Target again mischaracterizes

ACE’s argument, stating that “ACE argues that the Court can disregard [Eyeblaster]


13
  ACE in no way concedes that Concrete Units did not decide the issue this case raises; it
merely points out that even accepting Target’s contrary contention would not “end the
inquiry.”



                                              22
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 28 of 42




because it did not apply Minnesota law.” (Target Resp. at 5) (emphasis added).14 That

mischaracterization misses the point—the Eyeblaster court undisputedly resolved the

dispute without examining Minnesota’s loss-of-use precedent, analogous decisions,

considered dicta, or any other reliable data. The court relied upon cases applying Virginia

and Oklahoma law, but more importantly it engaged in no analysis and reached no

conclusion as to how those decisions fit within the predictive evidence the Erie doctrine

mandates. Such a ruling does not create a precedential roadblock to the application of

actual authority from the state’s highest court.

       Consistent with its analysis of Eyeblaster generally, Target seemingly believes that

the very applicability of the Erie doctrine “necessarily” means that the Eyeblaster court

examined all Minnesota case law, found that none of it directly applied, then engaged in

an implied prediction that the Minnesota Supreme Court would choose the Oklahoma and

Virginia decisions if faced with the Eyeblaster facts.15 According to Target, the bare fact

the Eyeblaster court applied Minnesota law means all other Minnesota precedent is off-

limits to this court, even though the Eyeblaster court engaged in no interpretation of

Minnesota law and undertook no analysis of how the Minnesota Supreme Court would rule


14
  ACE’s opening memorandum specifically states that Minnesota law applied in
Eyeblaster. (ACE Opening Mem at 31). Nor, incidentally, has ACE ever contended either
that the Court should “disregard” Eyeblaster or that the court in that case “sub silencio”
applied the law of some other state. (Target Resp. at 5-7). Instead, ACE contends that
Eyeblaster neither presents a roadblock to the application of Minnesota cases compelling
summary judgment in ACE’s favor nor supports Target’s position on the merits.
15
  Moreover, as discussed below (infra at p. 26), the Eyeblaster court cited these two cases
for the singular and unremarkable proposition, completely irrelevant in this case, that a
computer is “tangible property.” See 613 F.3d at 802.


                                             23
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 29 of 42




in that case, much less this one. But federal courts are “bound by holdings, not unwritten

assumptions.” Fernandez v. Keisler, 502 F.3d 337, 343 n.2 (4th Cir. 2007) (citation

omitted). And holdings do not become part of a decision as if by magic wand. See United

States v. Rubin, 609 F.2d 51, 69 (2d Cir. 1979) (stating that judges “cannot transmute

dictum into decision by waving a wand and uttering the word ‘hold’”), aff'd, 449 U.S. 424

(1981).16 Cases do not become precedent on any given issue by necessary implication.

Streu v. Dormire, 557 F.3d 960, 964 (8th Cir. 2009) (stating that “we are generally not

bound by a prior panel's implicit resolution of an issue that was neither raised by the parties

nor discussed by the panel”).

       This has long been the rule: “[W]hen an issue is not squarely addressed in prior case

law, we are not bound by precedent through stare decisis.” Passmore v. Astrue, 533 F.3d

658, 660 (8th Cir. 2008). Moreover, “[q]uestions which merely lurk in the record, neither

brought to the attention of the court nor ruled upon, are not to be considered as having been

so decided as to constitute precedents.” Sanzone, 954 F.3d at 1038-39 (quoting Webster v.

Fall, 266 U.S. 507, 511 (1925)). These rules apply doubly here—first to the broad

contention that Eyeblaster created some impenetrable barrier to further inquiry on the

question presented here (already discussed), and second to Target’s contention that

Eyeblaster “necessarily" reflects a wanded “holding” on time-based loss-of-use damages

and replacement costs. (Target Resp. at 4-8).


16
   In this regard, Target’s argument further perverts the doctrine by claiming that the Court
is bound by the Eighth Circuit’s reasoning. (Target Resp. at 1 (stating that Court must
“follow the Eighth Circuit’s reasoning”); Target Resp. at 7 (stating that Court has no
“authority to second-guess the Eighth Circuit’s reasoning”)).


                                              24
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 30 of 42




       On the latter point, the Eyeblaster court said nothing about replacement costs.

Inaccurately claiming that it did, Target argues that “the Eighth Circuit held . . . that the

underlying plaintiff’s demand for ‘the cost of his existing [less functional] computer’ was

covered as damages because of the ‘loss of use of tangible property.” (Target Resp. at 4)

(alteration original) (emphasis added). First, by definition the cost of existing tangible

property is not a “replacement” cost. Second, the court actually said that a claim for the

cost of the existing computer established that the claimant had plead as a fact that his

existing computer was not usable, which explains why the Eyeblaster court referred to the

existing computer in the first place: “He thus argues that his computer is no longer usable,

as he claims among his losses ‘the cost of his existing computer.’” 613 F.3d at 802

(emphasis added). The phrase “as he claims” is one of explanation, of causal connection.

The court found the claim for the cost of the existing computer explained the argument that

it was no longer usable. The court did not, however, squarely address, much less “hold”

(by “magic wand” or otherwise), that replacement costs are within coverage as “damages

because of loss of use.” The quoted language is not even on the topic of replacement costs.

Eyeblaster did not establish binding precedent on any issue presented in this case.

       Moreover, the overall context of the court’s discussion confirms this, as it shows

that the parties’ actual dispute in that case was whether the property at issue was tangible

(the computer) or intangible (infected software containing tax return data), an issue not

implicated here. 613 F.3d at 802. The court confirmed this by starting with the district

court’s ruling: “The district court concluded that the [claimant’s] complaint does not allege




                                             25
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 31 of 42




damage to tangible property because it only claims damage to software, which is by

[policy] definition excluded.” Id. at 801. The appellate court agreed with that ruling. Id.

       The loss-of-use issue, however, arose because the district court “fail[ed] to consider

[the insurer’s] duty under” the policy’s loss-of-use-of-tangible-property provision. Id.

(emphasis added). That previously unaddressed dispute raised the same question—whether

a loss of use occurred to tangible versus intangible property. The Court ultimately ruled

that the complaint adequately alleged loss of use of tangible property such that the insurer

had a duty to defend against that claim (in this case the broader duty to defend is not at

issue; only the more restrictive duty to indemnify is plead by Target, which said duty the

Eyeblaster court did not consider). The court analyzed this issue as follows: First, it

concluded that “[t]he tangible property is [the claimant’s] computer.” Id. Next, the court

stated that the claimant alleged that he lost the use of his existing computer for transferring

client tax returns, and that he “therefore must reconstruct those records on a new

computer.” Id. The court found the claimant’s argument about the existing computer’s

usability to be supported by the allegation seeking to recover its cost. Id. The court returned

to the tangible versus intangible question, stating that the policy “did not include a

definition of tangible property.” Id. It continued further by stating that “[t]he plain meaning

of tangible property includes computers, and the [] complaint alleges repeatedly the ‘loss

of use’ of his computer.” Id. The court completed its analysis with the citation to two cases,

one applying Virginia law and one applying Oklahoma law, both as support for the

proposition that a computer is tangible property. Id. (citations omitted).




                                              26
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 32 of 42




       In short, the Eyeblaster court addressed a completely different issue from the one

presented here. By no possible reading of that case did the court “squarely address” the

questions either of time-based loss-of-use damages or replacement costs as “damages

because of loss of use.” Passmore, 533 F.3d at 660 (stating that “when an issue is not

squarely addressed in prior case law, we are not bound by precedent through stare

decisis”). Indeed, that issue at the very most “lurk[ed] in the record” of Eyeblaster because

the parties did not raise it as an issue, and the court therefore said literally nothing about,

the question of what damages might be within coverage after remand. Sanzone, 954 F.3d

at 1038-39 (stating that “[q]uestions which merely lurk in the record, neither brought to the

attention of the court nor ruled upon, are not to be considered as having been so decided as

to constitute precedents”). Eyeblaster did not establish binding precedent on any issue

presented in this case.

       Target contends, however, that by “necessary implication” the Eyeblaster court

must have decided that some damage would be covered (if proven on remand), and it

seemingly contends that replacement costs are what the court “necessarily” found to be

covered. (Target Resp. at 7-8). Target argues: “By finding a duty to defend the Eighth

Circuit necessarily concluded that the underlying lawsuit against the insured did not “‘fall[]

outside coverage.’” (Target Resp. at 7) (emphasis added) (quoting Eyeblaster, 613 F.3d at

804). According to Target, “[t]his means that the Eighth Circuit could not have reached its

decision [that the insurer had a duty to defend] without holding that the plaintiff in that

case alleged a loss within the scope of coverage as a matter of law.” (Id. at 8) (emphasis

added) (original emphasis removed).



                                              27
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 33 of 42




       Nothing in those contentions is correct. First, courts do not decide, much less

necessarily decide, issues not raised by the parties. Streu, 557 F.3d at 964 (stating that “we

are generally not bound by a prior panel’s implicit resolution of an issue that was neither

raised by the parties nor discussed by the panel”). Nor do issues not raised become

“holdings.” Fernandez, 502 F.3d at 343 n.2 (stating that federal courts are “bound by

holdings, not unwritten assumptions”) (citation omitted). And for good reason: “The

question actually before the court is investigated with care, and considered in its full extent.

Other principles which may serve to illustrate it, are considered in their relation to the case

decided, but their possible bearing on all other cases is seldom completely investigated”.

See, e.g., Carroll v. Carroll’s Lessee, 57 U.S. 275, 287 (1853). There is no such rule as a

“lesser included issue” or a “lesser included holding.” When parties do not contest a

particular point, courts do not decide it anyway, and such non-decisions do not become

precedential holdings. The Eyeblaster court decided the issues presented for review and

“remand[ed] for further proceedings.” 613 F.3d at 805. Target’s argument describes the

essence of what is not a holding.

       Second, Target contends that the sole issue raised in Eyeblaster (the duty to defend)

provides no distinction from the issue raised here (the duty to indemnity), (Target Resp. at

7), but the truncated quotation it provided to the Court on the duty to defend (recited

directly above at p. 27) distorts the actual law, which fully states that an insurer may escape

the duty to defend only when “each claim asserted in the lawsuit clearly falls outside the

policy.” Eyeblaster, 613 F.3d at 801 (emphasis added); see also Metro. Prop & Cas. Ins.

Co. v. Miller, 589 N.W.2d 297, 299 (Minn. 1999) (stating that insurer must defend when



                                              28
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 34 of 42




“any part of the claim against the insured is arguably within the scope” of coverage)

(emphasis added). This means that one potentially covered claim—any such claim—

triggers the duty to defend. Id. Target’s argument that the Eyeblaster court necessarily

ruled on the question of covered damages—even though the parties did not raise that

question—not only is contrary to law, it goes a step beyond and tries to assume that the

necessary ruling was on a damage item the court did not even mention—the cost of a

replacement computer.

       If a later court were actually required to decide what a previous court “necessarily”

ruled, presumably that later court would rely on something the previous court actually

discussed and that comports with controlling law. In Eyeblaster, for example, the claimant

alleged that he lost the use of his existing computer, which he used to service clients. The

court stated: “[Claimant] asserts that his computer has three years of client tax returns that

he cannot transfer because he believes the spyware files would also be transferred.” 363

F.3d at 802. Therefore, he had to commit his own professional time, or hire someone, to

transfer the files manually: “[Claimant] asserts that . . . he therefore must reconstruct those

records on a new computer.” Id. These are the very kinds of time-based damages that

triggered a duty to defend in Concrete Units, where the plaintiff lost the use of its grain

elevator and thereby lost profits from its inability to dry corn, and incurred expenses from

its need to rent other storage space. 363 N.W.2d at 756. The Eyeblaster court did not

“necessarily reject” a hundred years of Minnesota Supreme Court precedent as to what it

means to become “legally obligated to pay damages because of loss of use.”




                                              29
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 35 of 42




       In sum, the Eighth Circuit’s decision in Eyeblaster neither presents a roadblock to

the application of Minnesota cases compelling summary judgment in ACE’s favor nor

supports Target’s position on the merits.

              4.     Target’s other arguments are without merit

       Finally, Target makes two additional arguments that provide no support for the

outcome it seeks. First, Target cites a line of cases whose essential rule is that the loss of

any significant use satisfies the policy’s loss-of-use requirement. (Target Resp. at 22-23)

(and cases cited). That rule is inapposite here because, as established above in section I A,

the Card Claimants did not lose any use of the Payment Cards, significant or otherwise.

The cards functioned exactly as intended and could continue to do so after the data breach.

       Moreover, on the issue being discussed in this section—whether replacement costs

are “damages because of loss of use”—the cases Target cites support ACE’s position. In

the first case, the claimant, a trucking company, incurred loss-of-use damages in the form

of lost profits represented by its need to carry less cargo per truckload than the trailer

manufacturer said its trailers could bear. Liberty Mut. Ins. Co. v. Wheelwright Trucking

Co., Inc., 851 So. 2d 466, 494-95 (Ala. 2002). Wheelwright involved lost profits; it did not

involve a claim for trailer replacement costs. In the second case, the claimant experienced

loss-of-use damages in the form of lower production because it could only partially use its

boiler house due to the insured’s defective cooling fans. Hartzell Indus., Inc. v. Fed. Ins.

Co., 168 F. Supp.2d 789, 795 (S.D. Ohio 2001). Once the claimant restored proper cooling

capacity, of course, the loss-of-use damages would end. Such time-based damages reflect

the rule long-followed in Minnesota, that commercial loss-of-use damages are measured



                                             30
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 36 of 42




by “the reasonable value of the benefit which would have been derived from its use during

the period it was undergoing repairs.” Hanson, 202 Minn. at 387–88, 279 N.W. at 230–31

(emphasis added).

       Second, Target criticizes ACE’s use of a line of California cases, (cited in ACE

Opening Mem. at 26-30), first on the ground that California is far away, and second on the

ground that the cases are “old,” “now-discarded” and “now-abandoned.” (Target Resp. at

2 (stating that “ACE stretches 2,000 miles away to try to find support for its argument in a

now-discarded line of older California cases”), Target Resp. at 25 (stating that “ACE cites

a now-abandoned line of older California cases”)). Target claims that a 2002 Ninth Circuit

decision reflects “contemporary” California legal holdings, (Target Resp. at 25-26)—

seemingly evidence that California has abandoned everything from before 2002—but

ACE’s actual California authority comes from 1994, 2004, 2006, 2010, and 2018.

       Those cases are not old, too far away, or abandoned, and ACE stands by its

contention that they are consistent with Minnesota law and add strong persuasive value to

its position on this issue. See Collin v. American Empire Ins. Co., 21 Cal. App. 4th 787,

818 (Cal. App. 2nd Dist. 1994) ( agreeing that “loss of use refers to rental or income value

of property which has been damaged or rendered unusable”); F&H Constr. v. ITT Hartford

Ins. Co., 118 Cal. App. 4th 364, 377 (Cal. App. 4th Dist. 2004) (rejecting loss-of-use

coverage because underlying plaintiff did “not seek damages for the rental value (or its

equivalent) for the loss of the use . . . during the time period modifications were made”);

Atmel Corp. v. St. Paul Fire and Marine Ins. Co., 430 F. Supp. 2d 989, 992 (N.D. Cal.

2006) (rejecting insured’s argument that loss-of-use coverage applies to “any and all



                                            31
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 37 of 42




damages related to the failure of the [computer] chips in Seagate’s [disk] drives, and [that

it] does not require a nexus with Seagate’s (or its customers’) inability to use the drives”

and adding that loss-of-use damages “may be determined by rental value or loss of profits”)

(emphasis original); Advanced Network, Inc. v. Peerless Ins. Co., 190 Cal. App. 4th 1054,

1064 (Cal. App. 4th Dist. 2010) (stating that “[w]hile the ‘loss of use’ provision in

Peerless’s CGL policy is not modified by the term ‘temporary,’ the impermanent nature of

‘loss of use’ damages is implicit”); THV Investments, LLC v. Certain Underwriters at

Lloyds, London, 2018 WL 2410812 at *6 (Cal. App. 4th Dist.) (ruling loss-of-use coverage

inapplicable because “each of the categories of damages that THV sought in the Underlying

Action were intended to permanently replace property, not to compensate for a temporary

loss of use of property”) (original emphasis deleted).

       C.     As a Matter of Law, the Replacement of Payment Cards was not “caused
              by an occurrence.”

       The ACE policy “applies to . . . ‘property damage’ only if . . . [t]he . . . ‘property

damage’ is caused by an ‘occurrence,’” which the policy defines as an accident. (Legatta

Dec. Ex. A p. 12 of 230 § I.A.1. b(1)). Thus, even if the Payment Cards satisfied the

policy’s loss-of-use provision—which sections I A and B establish that they do not—

coverage would apply only if the card replacement was caused by accident. As a matter of

law and undisputed fact, the card replacement was not an accident. Therefore, coverage

fails for this additional and alternative reason.

       The controlling case for this issue is Bright Wood v. Bankers Std. Ins. Co., 665

N.W.2d 544 (Minn. App. 2003). That case involved non-covered damages due to a




                                              32
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 38 of 42




construction defect in the insured’s own work and product, which said work and product

was embedded in the non-defective work and product of others. Id. at 544. To remedy the

non-covered harm (the insured’s own defective work and product), it became necessary to

cause harm (tear out and replacement) to that which would otherwise be a covered damage

(the work and product of others). Id. The appellate court ruled that in such circumstances

the otherwise covered damage was not caused by accident: “[T]he damage to other property

occurred because the repair was deliberately undertaken. The resulting damage is not an

accidental occurrence.” Id. at 549.

       The controlling rule in Bright Wood is that otherwise covered damage is not caused

by accident when it occurs through deliberate actions purposefully undertaken to remedy

harm that is not otherwise within policy coverage. Id. at 549. Target argues that Bright

Wood does not control here, but in fact it is directly on point. The harm Target caused was

allowing cyber thieves to compromise intangible data, by policy definition a harm that is

beyond coverage.17 To remedy that non-covered harm, the Card Claimants deliberately

destroyed and replaced all tangible Payment Cards. Under the holding in Bright Wood,

even if this activity involved “property damage,” such damage did not occur by accident.

       Target’s reliance on case law and analogies where the original harm was a covered

damage cannot overcome Bright Wood. For example, Target’s hypothetical about a driver

who suffers a severe leg injury in a car accident describes an original injury within policy

coverage (i.e., “bodily injury”). (Target Resp. at 33). The physician’s decision to amputate


17
  See note 4, supra, at p. 5 (quoting policy provision stating that electronic data is not
tangible property).


                                            33
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 39 of 42




the leg simply results in a covered damage because of bodily injury. (Id.). The same

distinction applies to the accident question raised in American Family Ins. Co. v. Walser,

628 N.W.2d 605 (Minn. 2001). The question there also arose in the context of an original

injury within coverage (also “bodily injury”), not a remedy for non-covered harm.

       In short, coverage in a Bright Wood scenario does not depend either on who decides

the best course of remedial action or on who performs the remedial work. This is important

because it shows why Target’s focus on the actor’s intent is misplaced. The outcome in

Bright Wood would not change if the owner there had fired the contractor who performed

the faulty work and hired someone else (i.e., someone who is not the “insured”) to remedy

the defect. The second contractor’s identical actions would not somehow create coverage

just because the “insured’s perspective” would be completely removed from the process.

Nor would the Bright Wood outcome change if the owner hired an inspector to tell the

original contractor (i.e., the “insured”) how best to remedy the defect (i.e., by purposefully

causing harm to others’ work). Regardless of who makes the decision or who performs the

remedial action, otherwise covered harm that is purposefully caused to remedy the

insured’s non-covered harm is not caused by accident. Therefore, Target’s claim must also

fail as a matter of law on this alternative ground.

II.    This Court Can and Should Consider the Insuring Context When Interpreting
       the ACE Policy Language.

       Target allocates more than five briefing pages, and makes seven discreet arguments,

in an attempt to refute the irrefutable rule of insurance policy construction mandating

consideration of context when interpreting an insurance policy. Target’s arguments miss




                                             34
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 40 of 42




the mark, and continue its ubiquitous practice of mischaracterizing ACE’s arguments. ACE

does not suggest that the actual language in Target’s cyber policies directly impact the

court’s interpretation of the ACE policy (such that the cyber policies must be placed into

and relied upon as extrinsic evidence). Nor does ACE argue that the Court’s analysis should

not focus on the actual language in the ACE policy. Rather, ACE simply asks the Court to

consider the type of risk at issue here—and the fact that cyber insurance exists in the market

for this type of risk—in its contextual analysis of the ACE policy language.

       Minnesota courts routinely consider the insuring context when interpreting the

meaning of policy terms. Am. Commerce Ins. Brokers, Inc. v. Minnesota Mut. Fire & Cas.

Co., 551 N.W.2d 224, 229 (Minn. 1996) (interpreting “series of related acts” in business

insurance policy in context of embezzlement claim); Mickman Bros. v. Farm Bureau Mut.

Ins. Co., 639 N.W.2d 890, 894–95 (Minn. Ct. App. 2002) (interpreting “hired” in auto

policy’s hired vehicle exclusion in the context of an interstate trucking claim); Acceptance

Ins. Co. v. Canter, 927 F.2d 1026, 1027–28 (8th Cir. (Minn.) 1991) (interpreting “in the

business of” in the context of a liability policy issued to a trucker operating under a long-

term lease agreement). Here, Target, failed to purchase a sufficient amount of cyber

coverage to indemnify it for the full amount of its payouts, causing it to now improperly

reach for its commercial general liability policies to cover its shortfall.

       Further contrary to Target’s arguments:

             A contextual analysis of the coverage at issue in the ACE
              policy is in no way influenced by the insured’s intent in
              procuring coverage;




                                              35
      CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 41 of 42




             The deletion by endorsement of the “electronic data” exclusion
              from Coverage A is a meaningless observation given that, by
              definition, “tangible property” does not include “electronic
              data,” making the “electronic data” exclusion entirely
              superfluous to the issues at hand;

             Eyeblaster, Inc. v. Fed. Ins. Co., 613 F.3d 797 (8th Cir. 2010)
              does not refute ACE’s arguments concerning a contextual
              analysis because the Eyeblaster court did not consider the
              standards for insurance policy interpretation, much less
              address ACE’s textual argument;

             Interstate Fire & Cas. Co. v. Auto-Owners Ins. Co., 433
              N.W.2d 82, 85-86 (Minn. 1988) and U.S. Fire Ins. Co. v.
              Fireman’s Fund Ins. Co., 461 N.W.2d 230, 234-35 (Minn.
              App. 1990) are not distinguishable because they involved
              coverage priority disputes, as they still announce the broad
              proposition that Minnesota courts recognize that context is
              informed by the type of risks at issue; and

             Sony Computer Entertainment America Inc. v. American Home
              Assurance Co., 532 F.3d 1007, 1014 (9th Cir. 2008), cannot be
              distinguished on the grounds that it involved the interpretation
              of a specialized media liability policy, as this would
              improperly limit Minnesota law permitting a court’s
              consideration of the context of a particular claim to only those
              cases involving specialized, but not general, insurance.

       Target’s arguments notwithstanding, Minnesota law tells us that it is entirely proper

for this court to view the terms of the ACE general liability coverage in the context of

Target’s specialized cyber insurance, with the fact that Target failed to purchase a sufficient

amount of the former being no reason to misinterpret the latter.

                                      CONCLUSION

       For these reasons, and those set forth in its opening memorandum, Defendant

respectfully requests that Plaintiff’s motion be denied, and that summary judgment be




                                              36
       CASE 0:19-cv-02916-WMW-DTS Doc. 42 Filed 08/13/20 Page 42 of 42




ordered in its favor, holding that Defendants owe Plaintiff no coverage for the matters at

issue in their complaint.

       Respectfully submitted,

Dated: August 13, 2020                      /s/ Charles E. Spevacek
                                            Charles E. Spevacek (#126044)
                                            William M. Hart (#150526)
                                            Meagher & Geer, P.L.L.P
                                            33 South Sixth Street, Suite 4400
                                            Minneapolis, Minnesota 55402
                                            (612) 338-0661
                                            (612) 338-8384 Fax
                                            cspevacek@meagher.com
                                            whart@meagher.com

                                            Attorneys for ACE American
                                            Insurance Company and ACE
                                            Property & Casualty Insurance
                                            Company
13697293.1




                                           37
